Brown Rudnick LLP v B. Riley Fin., Inc. (2022 NY Slip Op 01267)





Brown Rudnick LLP v B. Riley Fin., Inc.


2022 NY Slip Op 01267


Decided on March 01, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 01, 2022

Before: Gische, J.P., Oing, Kennedy, Mendez, Shulman, JJ. 


Index No. 651796/20 Appeal No. 15407 Case No. 2021-00927 

[*1]Brown Rudnick LLP, Plaintiff-Respondent,
vB. Riley Financial, Inc., Defendant-Appellant.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Jennifer G. Schecter, J.), entered on or about February 26, 2021,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated February 25, 2022,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: March 1, 2022